DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims include an interdigitated flow field with what appears to be a different configuration as such is utilized in both, the first side and the second side (claims 22-23) of the rebalancing reactor and such can separate electrolyte or hydrogen whereas the invention originally claimed utilize interdigitated flow fields separately in in the first and second side to respectively separate hydrogen (i.e., first side interdigitated flow field) and separate electrolyte (i.e., second side interdigitated flow field) (claims 6-7).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
	Claims 1-8 and 18-20 were rejected in Office Action from 11/01/2021.
	Applicant filed a response, amended claims 1 and 18, cancel claims 4-5, and added claims 21-23.
	Claims 1-3 and 6-23 are currently pending in the application, of claims 9-17 and 21-23 are withdrawn from consideration.
	Claims 1-3, 6-8 and 18-20 are being examined on the merits in this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. (U.S. Patent Application Publication 2014/0131217) and further, in view of Evans (U.S. Patent Application Publication 2014/0363747).
Regarding claim 1, Buschmann teaches a rebalancing reactor (i.e., electrochemical reactor) for a redox flow battery system (i.e., electrochemical reactor system) (abstract) (paragraph [0002], [0073]), including:
 a first side (see figure 1 below) extending from a hydrogen inlet to a hydrogen outlet (paragraph [0034]) which a hydrogen gas is flowed (i.e., gas feed) (see figure 1) (paragraph [0091]),
a second side (see figure 1 below) extending from an electrolyte inlet and an electrolyte outlet (paragraph [0034]) through which an electrolyte (i.e. anolyte) (see figure 1 below) (paragraphs [0013]-[0014]) from the redox flow battery system is flowed (paragraph [0077]-[0079), and
a porous layer (106) (i.e., separator) separating (as shown in figure 1) and fluidly coupled to the first side and second side (i.e., separator 106 is ion permeable and allows for selective passage of ions between electrodes) (paragraph [0048]-[0049]), the porous layer comprises a porous medium that is ionically and electrically conductive (paragraph [0048]-[0049]) wherein
the hydrogen gas and the electrolyte are fluidly contacted at a surface of the porous layer (as shown in figure 1) (i.e., gas entering the cathode chamber 110 mixes with and disperses into catholyte and cathode 102) (paragraphs [0051]-[0052]),  and
a pressure drop across the second side is less than a pressure drop across the porous layer (i.e., a pressure differential from gas chamber at higher pressure to the cathode chamber at lower pressure may be used to transport gas through gas distributor) (paragraph [0055]).  

    PNG
    media_image1.png
    1018
    650
    media_image1.png
    Greyscale

As to the limitation “the electrolyte inlet and electrolyte outlet connectable with a recirculation flow path of the electrolyte between a battery cell of the redox battery system and an electrolyte storage tank of the redox flow battery system”, while not explicitly articulated, Buschmann teaches in a different embodiment, the electrolyte inlet and the electrolyte outlet are connected with a recirculation flow path of the electrolyte from the battery of the redox flow battery system to a respective tank (i.e., excess liquid anolyte not consumed in electrochemical process and anodic products formed, including gas, exit the anode chamber collinearly through the anode product line 450 and then pass through a gas-liquid separator 452. The separated liquid is returned to anode feed tank 444 while separated gas is optionally fed to the gas makeup system through anode gas vent 454) (paragraphs [0082]-[0084]) (see figure 4). 
Therefore, it would have been obvious to combine the different embodiments of Buschmann and arrive at the presently claimed invention where the electrolyte inlet and the electrolyte outlet are 
Evans, also directed to a system for rebalancing electrolyte, teaches a reactor (230, 710, 712) (i.e., trickle bed reactor) having an electrolyte inlet and outlet (paragraph [0043], [0051]) (see figure 7) connectable with a recirculation path of the electrolyte between a battery cell (20) (22) of the redox flow battery system (700) and an electrolyte storage tank (50) (52) of the redox from battery system (as shown in figure 7) (paragraph [0051]). 
As such, it would therefore be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor of Buschmann to have a configuration where the electrolyte inlet and electrolyte outlet are connectable with a recirculation flow path of the electrolyte between a battery cell of the redox battery system and an electrolyte storage tank of the redox flow battery system as taught by Evans as this configuration allows the electrolyte to be stored and further pumped for use in the battery cells and the rebalancing in the reactor after electrolytes exit the battery cells (see figure 7) (paragraphs [0043]-[0044], [0051]-[0052]).
	Regarding the limitation “wherein the first side is a negative side comprising a negative electrode”, such would be obvious as one of ordinary skill in the art could have looked at Buschmann with a different approach and interpret the “sides” in alternate locations. For instance, one can interpret the second side as the first side having the anolyte feed and the second side as the first side having the catholyte feed thereby arriving at the presently claimed invention (see figure below). In addition, one can also choose the first and second side to arbitrarily include any component as necessary (e.g., first side including the porous layer where gas flow or in the alternative second side including the porous layer where gas flow). In another alternative, since the negative electrode in the instant claim is not 

    PNG
    media_image2.png
    1018
    650
    media_image2.png
    Greyscale

	Buschmann does not explicitly articulate the specifics of the ejector configured to draw hydrogen gas exiting the first side as electrolyte flowing through the ejector. However, Evans teaches an ejector (732) located at an outlet where hydrogen gas and electrolyte is drawn (paragraph [0052]) and is configured to regulate hydrogen flow (i.e., increase hydrogen flow, predetermined hydrogen flow), to determined reaction rate parameters, and rebalance electrolytes (paragraph [0052], [0064]-[0065]). As such, it would have been obvious to a person having ordinary skill in the art to modify the reactor of Buschmann to include an ejector where gas is drawn and electrolyte is flowing as taught by Evans in order to control hydrogen flow according to determined reaction rate parameters and rebalance electrolytes. 
Regarding claim 2, Buschmann teaches the pressure difference (i.e., differential pressure) in the reactor (paragraph [0055]). While not specifically in terms of a pressure drop across the inlet an outlet of the second side, such characteristic is inherently present as it is known in the art that pressure drops down the length of a reactor (i.e., pressure drop across an inlet and outlet) due to friction, rate of reaction, volumetric flow rate, reactor component, etc. Moreover, Buschmann teaches pressure indicators (322) are positioned in the inlet and outlet stream to measure the respective inlet and outlet pressures (paragraphs [0076]-[0078]) (as shown in figure 3A) which indicates a pressure differential between the inlet an outlet is present.     
Regarding claim 3, Buschmann teaches a pressure drop across the first side is greater than a pressure drop across the second side (i.e., a pressure differential from gas chamber at higher pressure to cathode chamber at lower pressure may be used to transport gas through the gas distributor) (paragraph [0055]). 
Regarding claim 8, Buschmann teaches the reactor comprising a negative electrode (i.e., anode) (104) and a positive electrode (i.e., cathode) (102) (paragraph [0034]) conductively coupled to the porous layer (i.e., cathode 102 is connected to the negative pole and anode 104 is connected to the positive pole…gas distributor 108 is positioned near or contacting the cathode 102) (paragraph [0034]), wherein electric current applied across the negative and positive electrode increases a rebalancing reaction rate between the hydrogen gas and the electrolyte (i.e., applying a voltage to the cathode and anode; allowing a multiphase electrochemical reaction to progress) (paragraphs [0013], [0084]-[0085], [0096]).
Regarding claim 18, Buschmann teaches a rebalancing reactor (i.e., electrochemical reactor) for a redox flow battery system (i.e., electrochemical reactor system) (abstract) (paragraph [0002], [0073]), including:

a second side (see figure 1 below) extending from an electrolyte inlet and an electrolyte outlet (paragraph [0034]) through which an electrolyte (i.e. anolyte) (see figure 1 below) (paragraphs [0013]-[0014]) from the redox flow battery system is flowed (paragraph [0077]-[0079), and
a porous layer (106) (i.e., separator) separating (as shown in figure 1) and fluidly coupled to the first side and second side (i.e., separator 106 is ion permeable and allows for selective passage of ions between electrodes) (paragraph [0048]-[0049]), the porous layer comprises a porous medium that is ionically and electrically conductive (paragraph [0048]-[0049])wherein
the hydrogen gas and the electrolyte are fluidly contacted at a surface of the porous layer (as shown in figure 1) (i.e., gas entering the cathode chamber 110 mixes with and disperses into catholyte and cathode 102) (paragraphs [0051]-[0052]),  and
a pressure drop across the second side is less than a pressure drop across the porous layer (i.e., a pressure differential from gas chamber at higher pressure to the cathode chamber at lower pressure may be used to transport gas through gas distributor) (paragraph [0055]).  
As to the limitation “the electrolyte inlet and electrolyte outlet connectable with a recirculation flow path of the electrolyte between a battery cell of the redox battery system and an electrolyte storage tank of the redox flow battery system”, while not explicitly articulated, Buschmann teaches in a different embodiment, the electrolyte inlet and the electrolyte outlet are connected with a recirculation flow path of the electrolyte from the battery of the redox flow battery system to a respective tank (i.e., excess liquid anolyte not consumed in electrochemical process and anodic products formed, including gas, exit the anode chamber collinearly through the anode product line 450 and then pass through a gas-liquid separator 452. The separated liquid is returned to anode feed tank 444 while separated gas is 
Therefore, it would have been obvious to combine the different embodiments of Buschmann and arrive at the presently claimed invention where the electrolyte inlet and the electrolyte outlet are connected with a recirculation flow path of the electrolyte between the battery of the redox flow battery system and electrolyte storage tank in order to recycle the excess liquid anolyte and gas not consumed and store it to further be utilized in the electrochemical process of the battery. Nonetheless, additional guidance is provided below.

    PNG
    media_image1.png
    1018
    650
    media_image1.png
    Greyscale

Evans, also directed to a system for rebalancing electrolyte, teaches a reactor (230, 710, 712) (i.e., trickle bed reactor) having an electrolyte inlet and outlet (paragraph [0043], [0051]) (see figure 7) connectable with a recirculation path of the electrolyte between a battery cell (20) (22) of the redox flow battery system (700) and an electrolyte storage tank (50) (52) of the redox from battery system (as shown in figure 7) (paragraph [0051]). 

Buschmann does not explicitly teaches the redox flow battery system including a plurality of redox flow battery cells. Nonetheless, Buschmann recognize the applicability of electrochemical reactors in fuel cells and batteries (paragraph [0002]) and small to medium scale applications (paragraph [0011]). Buschmann also recognize the need of increased productivity for multi-phase electrochemical processes while maintaining cost-effectiveness (paragraph [0011]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of redox flow battery cells in the system of Buschmann in order to predictably increase productivity of electrochemical processes, process selectivity and efficiency while maintaining cost effectiveness (paragraph [0011]). In addition, it would be obvious to a skilled artisan to include a plurality of battery cells depending on the technology applicability and desired power output (i.e., small or medium scale, fuel cells, batteries). Moreover, it would be clear to include additional rebalancing reactors fluidly coupled to each other for the respective plurality of battery cells.  
Regarding the limitation “wherein the first side comprising a negative electrode” and “the second side comprising a positive electrode”, such would be obvious as one of ordinary skill in the art could have looked at Buschmann with a different approach and interpret the “sides” in alternate locations. For instance, one can interpret the second side as the first side having the negative electrode 

    PNG
    media_image2.png
    1018
    650
    media_image2.png
    Greyscale

	Buschmann does not explicitly articulate the specifics of the ejector configured to draw hydrogen gas exiting the first side to mix with electrolyte entering the second side. However, Evans teaches an ejector (732) located at an outlet where hydrogen gas and electrolyte is drawn (paragraph [0052]) and is configured to recirculate to mix and regulate hydrogen flow (i.e., increase hydrogen flow, predetermined hydrogen flow) (i.e., hydrogen gas may be distributed to the recirculating flow paths of the electrolyte at the negative and positive sides), to determined reaction rate parameters, and 
Regarding claim 19-20, with regards to the limitations with the specifics of the system further comprising a controller with executable instructions stored in memory thereon to, responsive to the pressure drop across the second side of the first rebalancing reactor being less than the pressure drop across the porous layer by less than the threshold pressure difference, redirect a portion of the flow of the electrolyte from the first rebalancing reactor to the second rebalancing reactor and reducing a flow of the electrolyte to the second side of the rebalancing reactor, Buschmann teaches the system comprises a controller (304) (paragraph 0073]) with a variety of components such as status readouts, indicators, monitors and capabilities for data logging and automated operation algorithms (paragraph [0073]). In addition, Buschmann teaches the controller have control loops for controlling the flow of materials into an out the reactor and sensing loops to control pressure, temperature, flow rate, liquid levels, oxidation reduction potential, pH, conductivity and other specialized sensors for a particular application (paragraph [0074]). As such, the controller of Buschmann reads on the claimed controller and its functions. Nonetheless, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Buschmann possess the requisite claimed structure (i.e., a reactor, a controller), such that it would necessarily follow that the system would be capable of performing the recited functionality.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann (U.S. Patent Application Publication 2014/0131217) and Evans (U.S. Patent Application Publication 2014/0363747) as applied to claim 1 above, and further in view of Kanno et al. (U.S. Patent Application Publication 2017/0237104).
Regarding claim 6-7, Buschmann teaches the rebalancing reactor as described above in claim 1 however, the particulars of the first and second side including an interdigitated flow field is not explicitly articulated by Buschmann.
Kanno, drawn to battery cell and redox flow battery (title) (abstract) (paragraph [0002]), teaches a redox flow battery system (figure 9) (paragraph [0030]) having a battery cell divided into a positive and negative electrode cell (paragraph [0002]). Further, Kanno teaches the battery cell having a bipolar plate in contact with the positive and negative electrode cell having interdigitated flow channels which enable rapid distribution of electrolytes supplied via the inlet and over the whole surface of the positive and negative electrodes (paragraphs [0039]-[0040]). In addition, Kanno teaches such configuration avoid degradation of the battery performance (paragraph [0039]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rebalancing reactor of Buschmann to include interdigitated flow fields as taught by Kanno in each first and second side in order to allow the hydrogen and electrolyte to rapidly distribute to the first and second side and avoid degradation of battery performance. As indicated above, Buschmann teaches the hydrogen gas and the electrolyte are fluidly coupled at a surface of the porous layer (as shown in figure 1) (i.e., gas entering the cathode chamber 110 mixes with and disperses into catholyte and cathode 102) (paragraphs [0051]-[0052]). Accordingly, having Buschmann modified with the first and second side having an interdigitated flow field would result in the hydrogen gas and electrolyte flow to the respective channels, thereby forcing the hydrogen gas and electrolyte entering the first side and second side respectively through the porous layer before exiting the first and second side respectively. 

Response to Arguments
Applicant arguments filed on 11/01/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new amendments which have been fully addressed above after further consideration and in view of a different interpretation of the prior art of record.
Applicant further argue that there is no motivation in one skill in the art to modify Buschmann to include the ejector as presently claimed. 
Examiner respectfully disagree. As indicated above, Evans teaches an ejector positioned in relation to an outlet of a reactor where hydrogen is drawn and electrolyte is flowed for the purpose of regulating hydrogen flow, control rate of reaction and rebalance electrolyte therefore, based on the teachings of Evans, a skilled artisan would be motivated to include an ejector in Buschamnn thereby arriving at the presently claimed invention (as articulated in the rejections of claims 1 and 18 above).   

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cazenobe (U.S. Patent Application Publication 2016/0329589).
Andreoli et al. (U.S. Patent 5,605,770).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723